DETAILED ACTION
Elections/Restrictions
1.	This office action is a response to Applicant's election filed on 06/09/2021 without traverse of Group I, claims 1-3 for further examination. Claim 4 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 03/13/2020 & 12/24/2020 are being considered by the examiner.
References lined-through were not considered as an English abstract or translation has not been provided.

Claim Rejections
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

Claim Rejections - 35 USC § 102
6.	 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 1-3 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Keller et al. (US 5,131,349) hereinafter Keller.
	As regards to claim 1, Keller discloses a liquid primer application nozzle (abs; fig 1-9), comprising: 
porous infiltration pads 74 interconnected by a web 78 into which a liquid primer is capable of infiltrating, and which comes into contact with a sheet so that a contact portion (end face of infiltration pads 74 interconnected by web 78) therebetween elastically deforms (col 7, ln 20-54; fig 7-8; clm 13-15); 
liquid primer supply openings 79 which supplies the liquid primer to the infiltration pads 74 interconnected by the web 78 (col 7, ln 20-54; fig 7-8; clm 13-15); 
base legs 72 & insert 77 which surround the infiltration pads 74 interconnected by the web 78 so that the contact portion is exposed outward (col 7, ln 20-54; fig 7-8; clm 13-15); and 

As regards to claim 2, Keller discloses a liquid application nozzle (abs; fig 1-9), wherein the infiltration pads 74 interconnected by the web 78 are in contact with a recess portion (openings 79), and wherein the recess portion (openings 79) serves as the liquid primer supply openings 79 (col 7, ln 20-54; fig 7-8; clm 13-15). 
As regards to claim 3, Keller discloses a liquid application nozzle (abs; fig 1-9), wherein the liquid primer supply openings 79 are capable of supplying the liquid primer to the storage slots 80 and vice versa, wherein the infiltration pads 74 interconnected by the web 78 and the storage slots 80 are adjacent to each other, and wherein the base legs 72 & insert 77 is elastically deformable around the contact portion (end face of infiltration pads 74 interconnected by web 78) (col 7, ln 20-54; fig 7-8; clm 13-15).

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: all references cited on the attached PTO-892 Notice of References Cited excluding the above relied upon references.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..



/JETHRO M. PENCE/Primary Examiner, Art Unit 1717